OPINION
PER CURIAM.
This case came before the court on January 26, 1993, pursuant to an order directed to the defendant, Donna M. Lawson, to appear and show cause why her appeal from a Superior Court judgment entered in favor of the plaintiffs, Continental Lumber Co., Inc. and others, should not be summarily denied and dismissed. After considering the arguments and memoranda, we are of the opinion that cause has not been shown.
The defendant's primary argument on appeal suggests that the judgment of the trial justice sitting without a jury is contrary to the evidence and the weight thereof. However, it is well-settled that findings of fact made by a trial justice sitting without a jury will be accorded great weight and will not be disturbed on appeal unless the trial justice misconceived or overlooked relevant evidence or was otherwise clearly wrong. Pereira v. Tellier, 583 A.2d 523, 524 (R.I.1990); Green v. Green, 559 A.2d 1047, 1048 (R.I.1989); Jacobson v. Inskip Motors, Inc., 463 A.2d 207, 209 (R.I. 1983); Raheb v. Lemenski, 115 R.I. 576, 579, 350 A.2d 397, 399 (1976); Strauss v. West, 100 R.I. 388, 390, 216 A.2d 366, 368 (1966). In the absence of specific instances of error presented by the defendant, we must find that the trial justice did not misconceive or overlook relevant evidence and was not otherwise clearly wrong.
Accordingly the defendant’s appeal is denied and dismissed, and the judgment of the Superior Court is affirmed.